          Case 3:17-cv-08263-DJH Document 86 Filed 01/28/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Mikkel Jordahl, et al.,                        No. CV-17-08263-PCT-DJH
10                     Plaintiffs,                      ORDER
11       v.
12       Mark Brnovich, et al.,
13                     Defendants.
14
15             This case is on remand from the Ninth Circuit Court of Appeals. On September 27,
16   2018, this Court granted Plaintiffs’ Motion for a Preliminary Injunction and enjoined

17   Defendants from enforcing A.R.S. § 35-393.01(A) (“the Act”), an Arizona statute that
18   prohibited public entities from contracting with companies that engage in “boycott[s] of

19   Israel.” (Doc. 63). Defendants appealed the decision to the Ninth Circuit Court of Appeals.

20   (Doc. 65). While that appeal was pending, the Arizona Legislature amended portions of
21   the Act with Senate Bill 1167 (“the revised Act”). The revised Act took effect in August
22   2019 and effectively exempts Plaintiffs from its terms.1 Accordingly, the Ninth Circuit

23   found that Plaintiffs’ claims for declaratory and injunctive relief were moot. (Doc. 85-1).

24   In its Memorandum Decision, the Ninth Circuit vacated the preliminary injunction and

25   remanded the case with instructions to dismiss Plaintiffs’ claims for declaratory and

26
27   1
      The revised Act now only applies to (1) companies with ten or more full-time employees,
     and (2) contracts valued at $100,000 or more. See S.B. 1167, 54th Leg., 1st Reg. Sess
28   (Ariz. 2019); Ariz. Rev. Stat. §§ 35-393(2), 35-393.01(A).
         Case 3:17-cv-08263-DJH Document 86 Filed 01/28/20 Page 2 of 2



 1   injunctive relief. 2 (Id.) In accordance with the Ninth Circuit’s instructions,
 2           IT IS ORDERED that Plaintiffs’ claims for declaratory and injunctive relief are
 3   moot and therefore are DISMISSED.
 4           IT IS FURTHER ORDERED that the Clerk of Court shall terminate this case and
 5   enter judgment accordingly.
 6           Dated this 28th day of January, 2020.
 7
 8
 9                                                Honorable Diane J. Humetewa
10                                                United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     2
      As the Ninth Circuit noted, this Court will retain jurisdiction to determine whether an
28   award of attorneys’ fees is appropriate under 42 U.S.C. § 1988(b). Watson v. Cty of
     Riverside, 300 F.3d 1092, 1094-95 (9th Cir. 2002).

                                                 -2-
